TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 15, 2013



                                    NO. 03-13-00134-CV


                                   Mark Wells, Appellant

                                              v.

     Indymac Bank, a Division of One West Bank, F.S.B.; Indymac Mortgage Services,
   a Division of One West Bank, F.S.B.; Mortgage Electronic Registration Systems, Inc.;
         Charles A. Brown, Jr.; Juanita Strickland; Janie Mucha; et al., Appellees




         APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




IT APPEARING to this Court that the appellant has failed to file a brief, and, accordingly, has

failed to prosecute the appeal: IT IS THEREFORE considered, adjudged and ordered that the

appeal is dismissed for want of prosecution. IT IS FURTHER ordered that the appellant pay all

costs relating to this appeal both in this Court and the court below; and that this decision be

certified below for observance.